Citation Nr: 1120066	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to left knee disorder.

3.  Entitlement to an increased initial rating for chronic lumbar spine strain, evaluated as 10 percent disabling prior to November 5, 2007, 20 percent disabling prior to March 26, 2010, and as 40 percent disabling beginning on March 26, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The November 2007 rating decision denied service connection for chronic lumbar spine strain and a right knee disability.  In his notice of disagreement, the Veteran indicated that he was seeking service connection for a bilateral knee disability.  The May 2009 rating decision granted service connection for chronic lumbar spine strain, and assigned a 10 percent rating, effective September 14, 2005.  Thereafter, in a November 2010 rating decision, the RO increased the rating for chronic lumbar spine strain to 20 percent, effective November 5, 2007, and to 40 percent effective March 26, 2010.

In March 2011 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

In March 2011, prior to the promulgation of a decision in this appeal, the Veteran stated at the videoconference hearing before the undersigned that he wished to withdraw his claim for entitlement to increased initial ratings during the pendency of the appeal for chronic lumbar spine strain.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to increased initial ratings during the pendency of the appeal for chronic lumbar spine strain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, at the videoconference hearing in March 2011, has withdrawn his appeal for the issue of entitlement to increased initial ratings during the pendency of the appeal for chronic lumbar spine strain.  Such withdrawal is effective the date the notice was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal for this issue.


ORDER

The appeal for the issue of entitlement to increased initial ratings during the pendency of the appeal for chronic lumbar spine strain is dismissed.


REMAND

With respect to the Veteran's service connection claims, he maintains that he injured his left knee in service in March 1982 during a combat training mission when he was dismounting from a helicopter.  At the videoconference hearing, he indicated that he was on profile for two weeks due to knee pain and swelling.  He also stated that he sought treatment immediately after service, but the records of such treatment are unavailable because the physician is retired.  He maintains that his right knee disability is a result of his left knee disability.

The service treatment records show that the Veteran injured his right knee in March 1982 while dismounting a helicopter.  The Veteran contends that the record is in error, and it should reflect injury to his left knee.  The assessment was contusion.  Swelling was noted.  In June 1982 it was noted that he had good knee reflexes and that backward and forward bends were within normal limits.  The separation examination indicates normal lower extremities with the exception of a right knee scar. 

The post-service medical evidence shows that the Veteran has minimal degenerative narrowing of the medial joint space compartments, left worse than right.  There was no acute fracture or subluxation.  

The Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence in the service treatment records of knee complaints, and there is current evidence of a bilateral knee disability.  Moreover, the Veteran is competent to testify that he has had ongoing knee problems since service.  Therefore, a VA examination is warranted in order to determine the likely etiology of the Veteran's knee disorder(s).  [Although the Veteran underwent a VA examination in November 2007, no medical opinion is contained in the examination report.]

With regard to the Veteran's secondary service connection claim, the Board notes that notice was never provided to the Veteran explaining what types of information and evidence is necessary to establish a claim for secondary service connection.  Therefore, a letter providing such notice should be sent to the Veteran.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the appellant was not provided with notice of the type of evidence necessary to establish a disability rating or an effective date.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the information and evidence required to substantiate a claim for secondary service connection pursuant to 38 C.F.R. § 3.310(a) (2010).  The letter should also include notice of the type of evidence needed to establish a disability rating and an effective date as set out in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain copies of all VA treatment records for the Veteran's bilateral knee disabilities dating from November 2010 to the present, and associate them with the claims file. 

3.  Schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature and etiology of any currently present bilateral knee disabilities.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

The examiner should provide any and all diagnoses for each knee.

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion with respect to each currently present knee disability as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the disability is etiologically related to service.  Attention is directed to the March 1982 service treatment record showing complaints of a knee injury and assessment of contusion.  

If the examiner diagnoses the Veteran with disabilities of both knees, the examiner should provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's right knee disability is aggravated by (permanently worsened beyond normal progression of the disorder) his left knee disability.  If the examiner finds that the right knee disability is aggravated by the left knee disability, the examiner should quantify the degree of aggravation if possible.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

4.  Then, after any other indicated development is completed, readjudicate the Veteran's claims for service connection for a left knee disability and service connection for degenerative joint disease of the right knee, to include as secondary to the left knee disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


